Citation Nr: 0808193	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  00-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter-in-law




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal.  He died 
on June [redacted], 1998.  The appellant was the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the RO 
in Togus, Maine, which denied entitlement to service 
connection for the cause of the veteran's death.  

When this matter was initially before the Board in May 2001, 
it was remanded for further development.  Thereafter, in 
March 2002, the Board undertook additional evidentiary 
development pursuant to the authority granted to the Board by 
38 C.F.R. § 19.9(a)(2) (2002).  

When the matter was before the Board in April 2003, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).

The appellant appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2003 order, granted the parties' joint 
motion for remand, vacating the Board's April 2003 decision 
and remanding the case for compliance with the terms of the 
joint motion.

When the Board reconsidered the claim in May 2004, the Board 
remanded this case to comply with the terms of the Court's 
September 2003 order.  

In October 2004, the appellant, her son and her daughter-in- 
law, accompanied by her attorney, testified at a hearing 
conducted via videoconference before the undersigned Veterans 
Law Judge.

The Board issued a February 2005 decision which again denied 
this claim.  The appellant again appealed to the Court.  The 
Court issued an August 2007 memorandum opinion vacating the 
Board's February 2005 decision and dismissing the appeal.


FINDING OF FACT

On July 2007, the Court received notice from the appellant's 
representative that the appellant had died in October 2006.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal before the Court.  In June 2007, the Court discovered 
that the appellant had died in October 2006.  In July 2007, 
the appellant's representative confirmed for the Court that 
the appellant had died in October 2006.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The Court issued its August 2007 
memorandum opinion dismissing the appeal.  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


